Citation Nr: 1525617	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  11-16 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to November 10, 2009 for entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 1969.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2015, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.


FINDINGS OF FACT

1.  The Veteran originally filed a claim of entitlement to a TDIU on November 18, 2008.

2.  A clear preponderance of the evidence reflects that he Veteran became unemployable due to his service-connected disabilities beginning on October 20, 2008, the date on which he ended gainful employment.


CONCLUSION OF LAW

An effective date of October 20, 2008, but no earlier, is established for the Veteran's TDIU.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

 Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

This earlier effective date claim arises from the Veteran's timely disagreement with the effective date assigned following an award of TDIU.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, in November 2009, the Veteran was issued notice pertaining to his claim for an earlier effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's submissions pertaining to his claim of TDIU relevant to the claim for an earlier effective date, as well as, Social Security Administration (SSA) records and medical records.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue of entitlement to an earlier effective date.

II. Analysis

In this matter, the Veteran was awarded TDIU, effective November 10, 2009, which the RO determined to be the date of his TDIU claim.  The Veteran asserts that he is entitled to an earlier effective date.

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

According to 38 C.F.R. § 3.400(o)(2), the effective date of an increase in compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date; otherwise, the date of receipt of the claim.  See 38 C.F.R. § 3.400(o)(2) (2014).

The Court and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows:  if the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).
In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2014).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2014).

Here, the Veteran submitted an original claim of entitlement to a TDIU on November 18, 2008.  The claim was denied in a March 2009 rating decision and was again denied in an August 2009 rating decision.  In November 2009, the Veteran filed a statement requesting the RO to reconsider its denial due to the severity of his service-connected disabilities.  Along with the November 2009 statement, the Veteran submitted a personal statement detailing the specific impact of his service-connected disabilities on his job as a machine operator, as well as an October 2009 letter from his private treatment provider in support of the TDIU claim.  Resolving all doubt in the Veteran's favor, the Board finds that, with the submission of additional evidence and his statement disagreeing with the March 2009 rating decision, the Veteran was attempting to file a notice of disagreement and his actions to this affect were timely.  Thus, the March 2009 and August 2009 rating decisions were not final and therefore the current appeal involves the adjudication of the original claim for TDIU filed in November 2008.

To this end, the Board notes that the Veteran has asserted CUE in the March 2009, August 2009, and March 2010 rating decisions.  See the Veteran's statement dated June 2010.  However, CUE claims involve prior RO final decisions only.  See 38 C.F.R. § 3.105 (2014).  As the March 2009, August 2009, and March 2010 rating decisions are currently on appeal and will be subsumed by this Board decision, these rating decisions are not final and may not be the subject of a valid CUE claim at this time.  See 38 U.S.C.A. §§ 7105, 7111 (West 2014); 38 C.F.R. §§ 3.105, 20.1400 et seq. (2014).  As such, the matter of whether the 2009/2010 determinations contain CUE is moot.  
  
The Board is obligated to review the record and make its own determination as to whether there is any evidence of record that can be construed as receipt of an earlier TDIU claim.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992) (the Board must look at all communications that can be interpreted as a claim, formal or informal, for VA benefits).  The Board has carefully reviewed the entire record and has not identified any communication from the Veteran, which may be interpreted as a TDIU claim, prior to November 18, 2008.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991); 38 C.F.R. § 20.202 (2013) (VA must liberally construe all documents filed by a claimant); see also Roy v. Brown, 5 Vet. App. 554 (1993).

Moreover, the Veteran and his representative have asserted that the Veteran is entitled to TDIU from October 20, 2008, the last date he was employed.  See, e.g., the Board hearing transcript dated March 2015.  The Board has reviewed the record, and for the reasons set forth below, finds that the evidence supports a finding that the Veteran met the criteria for a TDIU from that date.

As of August 21, 2008, the Veteran was service-connected for posttraumatic stress disorder (PTSD), rated as 50 percent disabling; diabetes mellitus, type II, rated as 20 percent; right knee, status-post arthroscopy, rated as 10 percent; tinnitus, rated as 10 percent; ischemic heart disease, rated as 10 percent; peripheral neuropathy of the right lower extremity, rated as 10 percent, peripheral neuropathy of the left lower extremity, rated as 10 percent, bilateral nuclear cataracts, rated as zero percent, and bilateral hearing loss, rated as zero percent.  Thus, effective August 21, 2008, the combined rating was 70 percent and the Veteran met the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2014).

A VA Form 21-4192 dated November 2008 noted that the Veteran last worked on October 16, 2008 and had not worked from that date "[d]ue to several physical disabilities and inability to stay focused."  The form also indicated that, although the Veteran had not worked from October 16, 2008, he was still employed.  It was further noted that he had lost 59 days of work due to his disabilities within the last twelve months.  The Veteran's job description was noted to be 'machine operator.'

In his formal TDIU claim, filed in November 2008, the Veteran asserted that he last worked on October 20, 2008.

A November 2008 VA examination of the Veteran's lower extremities indicated that his peripheral neuropathy had impaired him to the point that "[h]e can't perform his daily activities anymore due to pain in his legs, along with other medical conditions."

In a November 2008 letter, the Veteran's Vet Center treatment provider reported that the severity of the Veteran's PTSD symptoms had increased in the past few years.  The treatment provider stated that the Veteran "is unable to maintain any healthy social interaction, his need to isolate has increased, and when he is in a stressful situation he becomes agitated and it reduces his ability to deal with every day stressors."  The treatment provider further concluded, "[u]nless he can get control of his PTSD symptoms, I do not believe [the Veteran] will be able to maintain any level of sustainable employment in the foreseeable future."

A December 2008 SSA physical health assessment noted that the Veteran stopped working on October 20, 2008 per the recommendation of his doctor.  As to the Veteran's contention of experiencing a 'loss of focus' at work, the assessment indicated that his "attentional functioning appears highly variable."  In addition, the SSA examiner noted that, "[i]f employed, [the Veteran] is expected to work at a somewhat reduced pace and require intensive supervision."  The SSA examiner concluded, "[o]verall, he is at high risk for decompensating under stress given his psychiatric history and emotional difficulties."

In an October 2009 letter, the Veteran's treatment provider stated, "[i]t appears that [the Veteran's] service-connected disability, especially PTSD, is of sufficient intensity/severity to present him from gainful employment, regardless of his other medical conditions."  The treatment provider continued, "[h]e is unable to work in any type of job environment due to PTSD.  He cannot perform the usual functions of an employee."

The evidence thus favors a conclusion that, prior to November 10, 2009, the Veteran's service-connected disabilities prevented him from securing and following substantially gainful employment.  His full time employment was terminated as of October 20, 2008 due to the increasing severity of his physical and psychological disabilities, in particular, his service-connected PTSD.  Since that time he has been unable to maintain any gainful employment due to symptoms associated with his service-connected disabilities.  The competent medical opinions are to the effect that the Veteran was incapable of gainful employment due to the effects of his service-connected disabilities.

A preponderance of the evidence reflects that the Veteran has not worked and been unemployable due to service-connected disability since October 20, 2008.  Prior to that date, he was able to maintain full time employment, albeit with difficulty due to his service-connected disabilities.  Having difficulty working is not analogous to being unemployable, and TDIU for any period prior to October 20, 2008 is not warranted.  As the date that he was last employed is within one year prior to the date that his claim for a TDIU was received, an effective date of October 20, 2008, but not earlier, for the award of a TDIU is warranted.  See 38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).


ORDER

An effective date of October 20, 2008, but no earlier, for the award of a TDIU is allowed, subject to the regulations governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


